DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the claim recites the limitation “a longitudinal axis of the cylindrical body portion” which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “longitudinal axis of the cylindrical body portion” of claim 17. For purposes of examination, this will be treated as being the same as the previously recited “longitudinal axis of the cylindrical body portion” of claim 17.
Claim 38 is rejected as being indefinite under substantially similar rationale as that set forth in the rejection of claim 20 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-19, 21-37 and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,987,494. Although the claims at issue are not identical, they are not patentably distinct from each other because they both generally define the same inventive concept of a catheter-mounted balloon comprising an inflatable chamber having a distal transition portion, a proximal transition portion, and a cylindrical body portion disposed between the distal transition portion and the proximal transition portion, wherein the cylindrical body portion includes at least first and second pleat zones each having a pleat, and wherein the proximal transition portion includes a transition portion pleat disposed between the pleats of the first and second pleat zones, wherein the transition portion pleat extends between proximal and distal ends of the proximal transition portion substantially free of extension into the cylindrical body portion.
Claims 20 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,987,494 in view of Shippy, III et al. (US 2007/0016278) (“Shippy”). Claims 1-16 of U.S. Patent No. 10,987,494 render claims 17 and 34 from which claims 20 and 38 depend upon unpatentable, however claims 1-16 of U.S. Patent No. 10,987,494 fail to further define wherein at least one of the pleats has a substantially zig-zag pattern along a longitudinal axis of the cylindrical body portion when the inflatable chamber is in the deflated state.
Shippy teaches a balloon-mounted catheter (see Figs. 1-5) comprising pleats (see folds caused by channels 32 and 34, Figs. 4A-4B) that extend in a zig-zag pattern along a longitudinal axis of the balloon (see [0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claims 1-16 of U.S. Patent No. 10,987,494 to further define wherein at least one of the pleats has a substantially zig-zag pattern along a longitudinal axis of the cylindrical body portion when the inflatable chamber is in the deflated state in light of Shippy, the motivation being to help the balloon predictably assume a desired profile when folded (see Shippy [0030]).
Allowable Subject Matter
Claims 17-19, 21-37 and 39-42 would be allowable if the Double Patenting rejection set forth in this Office action is overcome.
Claims 20 and 38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Double Patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Jackson et al. (US 5,871,483) and Farr et al. (US 5,226,887), fails to reasonably teach or suggest wherein each soft pleat of first and second pleat zones extends at least partially into the proximal transition portion and wherein the transition portion pleat extends between proximal and distal ends of the proximal transition portion substantially free of extension into the cylindrical body portion in combination with the additional claim elements. Jackson teaches pleats that extend across the entirety of the balloon including the proximal transition portion (see Figs. 11A and 21) and Farr teaches transition pleats that are substantially free of extension into the cylindrical body portion (see Figs. 2-5), however neither Jackson or Farr reasonably teaches or suggests each soft pleat extending at least partially into the proximal transition portion and wherein the transition portion pleat is substantially free of extension into the cylindrical body portion when considered in combination with the additional claim elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794